Case 1:19-cv-20119-JLK Document 3 Entered on FLSD Docket 01/10/2019 Page 1 of 4



                               UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 1:19-cv-20119


 SERGIO HEDDING,

        Plaintiff,

 v.

 ET PUBLISHING INTERNATIONAL, LLC,
 a Foreign Limited Liability Company,
 PORFIRIO SANCHEZ GALINDO, individually,

       Defendants.
 _______________________________________/

                     DEFENDANT’S MOTION TO COMPEL ARBITRATION
                                AND STAY LITIGATION

        Defendant, ET PUBLISHING INTERNATIONAL, LLC, through its undersigned counsel,

 BLUEROCK LEGAL, P.A., hereby files this Motion to Compel Arbitration and Stay Litigation,

 and requests that this matter be referred to arbitration in accordance with the Parties’ agreement,

 that the lawsuit be stayed, and that this Court retain jurisdiction to enter judgment at the conclusion

 of the arbitration proceedings.

                                       Preliminary Statement

        This is an employment-related case.         Defendant ET Publishing International, LLC,

 formerly employed Plaintiff. The present lawsuit is a claim for overtime wages. Plaintiff claims

 he was not paid the proper overtime.

        Plaintiff agreed as a condition of his employment to arbitrate the present claims. Plaintiff

 signed an “Agreement Regarding Arbitration of All Employment Disputes and Waiver of Right to

 Jury Trial.” A copy is attached as Exhibit 1. Plaintiff expressly agreed to submit any claims


                                                   1
Case 1:19-cv-20119-JLK Document 3 Entered on FLSD Docket 01/10/2019 Page 2 of 4



 relating to their employment relationship, including claims under the Fair Labor Standards Act to

 binding arbitration.

            Plaintiff’s Complaint only alleges claims under the Fair Labor Standards Act. Plaintiff

 makes claims against ET Publishing, an entity that is expressly named in the Arbitration

 Agreement. 1 The claims in the Complaint are arbitrable and the present lawsuit should be stayed

 in favor of arbitration.

                                           MEMORANDUM OF LAW

            A. Federal Law Requires Arbitration Of The Present Claims.

            The Federal Arbitration Act, 9 U.S.C. § 1, et seq. (2018) (“FAA”) embodies a “liberal

 federal policy favoring arbitration agreements.” Hemispherx Biopharma v. Johannesburg Consol.

 Invs., 553 F.3d 1351, 1366 (11th Cir. 2008); Klay v. All Defendants, 389 F.3d 1191, 1200 (11th

 Cir. 2004). Arbitration agreements are “valid, irrevocable, and enforceable, save upon such

 grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2. “The role of

 the courts is to ‘rigorously enforce agreements to arbitrate.’” Hemispherx Biopharma, 553 F.3d

 at 1366.

            “The presence of a valid arbitration provision raises a strong presumption of enforcement.”

 Triumph Ventures, Inc. v. Lennar Corp., 2017 U.S. Dist. LEXIS 125251, at *3 (S.D. Fla. Aug. 4,

 2017). “When presented with a motion to compel arbitration, a district court will consider three

 factors: (1) whether a valid agreement to arbitrate exists, (2) whether an arbitrable issue exists, and

 (3) whether the right to arbitrate is waived.” Id. at *4; See also Serrano v. Tuition Options, LLC,

 No. 17-cv-24443-GAYLES, 2018 U.S. Dist. LEXIS 106972, at *4 (S.D. Fla. June 27, 2018);

 Curbelo v. Autonation Benefits Co., No. 14-CIV-62736-BLOOM/Valle, 2015 U.S. Dist. LEXIS



 1
     Defendant, Porfirio Sanchez Galindo has not been served in this case.

                                                            2
Case 1:19-cv-20119-JLK Document 3 Entered on FLSD Docket 01/10/2019 Page 3 of 4



 18788, at *3 (S.D. Fla. Feb. 13, 2015); Lambert v. Austin Ind., 544 F.3d 1192, 1195 (11th Cir.

 2008).

          The only claims in the Complaint are for overtime under the Fair Labor Standards Act.

 The Arbitration Agreement expressly includes those claims within its scope. The only Defendant

 before the Court is ET Publishing International, LLC. Plaintiff agreed in his arbitration agreement

 that he would arbitrate all of his employment claims against ET Publishing International, LLC.

          The FAA requires that the Court stay any litigation on a claim that is referable to

 arbitration. 9 U.S.C. § 3. In our case, a valid arbitration agreement exists that encompasses

 Plaintiff’s claims and the right to arbitrate was not waived. As such, this action should be stayed

 and the parties compelled to arbitrate.

          B. Florida Law Requires Arbitration Of The Present Claims.

          Florida law also requires arbitration of the present claims. The Florida Arbitration Code

 declares written agreements to arbitrate to be valid, irrevocable, and enforceable. Fla. Stat. §

 682.02(1) (2019). Florida law strongly favors enforcement of such agreements. See Sears

 Authorized Termite & Pest Control, Inc. v. Sullivan, 816 So.2d 603, 606 (Fla. 2002) (arbitration

 agreements favored by Florida courts); Laizure v. Avante at Leesburg, Inc., 44 So. 3d 1254, 1257

 (Fla. 5th DCA 2010) (Florida public policy favors arbitration); KFC Nat’l Management Co. v.

 Beauregard, 739 So. 2d 630, 631 (Fla. 5th DCA 1999) (Public policy favors arbitration as an

 efficient means of settling disputes, because it avoids the delays and expenses of litigation).

          The present claims for employment discrimination are within the scope of the Arbitration

 Agreement. The Arbitration Agreement is between Plaintiff and Defendant. All claims in the

 Complaint are arbitrable and, therefore, this lawsuit should be stayed in favor of arbitration.




                                                   3
Case 1:19-cv-20119-JLK Document 3 Entered on FLSD Docket 01/10/2019 Page 4 of 4



        WHEREFORE, based on the foregoing, Defendant respectfully requests this Court to enter

 an order compelling arbitration and granting all other relief deemed just and proper.

                                                       BLUEROCK LEGAL, P.A.
                                                       10800 Biscayne Boulevard, Suite 410
                                                       Miami, FL 33161
                                                       Phone: (305) 981-4300
                                                       Fax: (305) 981-4304
                                                       Counsel for Defendant

                                                       By: /s/ Frank H Henry______________
                                                               Frank H. Henry
                                                               Florida Bar No. 956554
                                                               fhenry@bluerocklegal.com
                                                               Allyson Morgado
                                                               Florida Bar No. 91506
                                                               associate@bluerocklegal.com


                                  CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing with the Clerk of the Court using

 the Florida Courts E-Filing Portal sending a notice of electronic filing to counsel on the attached

 service list on January 10, 2019.

                                                       /s/ Frank H. Henry


                                          SERVICE LIST

 Anthony M. Georges-Pierre, Esq.
 Max L. Horowitz, Esq.
 Remer & George-Pierre, PLLC
 44 West Flagler Street, Suite 2200
 Miami, FL 33130
 Ph:305-416-5000
 agp@rgpattorneys.com
 mhorowitz@rgpattorneys.com
 Attorneys for Plaintiff


                                               /s/ Frank H. Henry



                                                  4
